IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00243-CV

                                  EX PARTE Z.M.Z.



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-003082-CV-85


                           MEMORANDUM OPINION


       Z.M.Z filed a petition to expunge criminal records of his arrest on August 10, 2009,

for the offenses of possession of marijuana and possession of a controlled substance. After

a hearing, the trial court granted Z.M.Z.’s request for an expunction.         The Texas

Department of Public Safety filed a restricted appeal of the trial court’s order. See TEX.

R. APP. P. 26.1(c); 30. We reverse and remand.

       The Department argues in its second issue that Z.M.Z. failed to present legally

sufficient evidence that he was entitled to an expunction. The record shows that Z.M.Z.

filed a motion for expunction pursuant to Chapter 55 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. ch. 55 (West 2006). The Department filed an
answer but did not appear at the hearing on Z.M.Z.'s motion, participate in the

hearing, or file any post- judgment motions or a request for findings of fact.

       Pursuant to Rules 26.1(c) and 30 of the Texas Rules of Appellate Procedure, the

Department may prevail in a restricted appeal only if it meets the following requirements:

       (1) it filed notice of the restricted appeal within six months after the
       judgment was signed; (2) it was a party to the underlying lawsuit; (3) it did
       not participate in the hearing that resulted in the judgment complained of
       and did not timely file any postjudgment motions or requests for findings
       of fact and conclusions of law; and (4) error is apparent on the face of the
       record.

 Ins. Co. of the State of Pa. v. Lejeune, 297 S.W.3d 254, 255 (Tex. 2009); TEX. R. APP. P. 26.1(c);

 30. Only the fourth requirement is at issue in this appeal.

       The reporter’s record only contains a statement by the trial court that the

Department objects to the expunction, that the Department did not appear at the hearing,

and that the attorney for Z.M.Z. was present. There is no other evidence in the reporter’s

record. Z.M.Z. had the burden to produce evidence that he was entitled to an expunction.

See Texas Department of Public Safety v. Borhani, No. 03-08-00142-CV, 2008 Tex.App. LEXIS

7509 (Tex.App. – Austin 2008, no pet.). There is no evidence in the record to support the

trial court’s finding. We sustain the Department’s second issue on appeal. We need not

address the Department’s first issue. TEX.R.APP.P. 47.1.

                                           Conclusion

       We reverse the trial court’s judgment and remand for further proceedings.




Ex parte Z.M.Z.                                                                              Page 2
                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed April 19, 2017
[CV06]




Ex parte Z.M.Z.                                            Page 3